Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This Office Action is an answer to an RCE amendment received on 6/10/2021.
2.	Claims 1-21 are pending, wherein claims 1-12, and 14-20 are amended, and claim 21 is new.
Response
3.	The examiner withdraws 35 USC 103 final rejections (3/30/2021) due to the RCE amendment filed on 6/10/2021.
Reason for allowance
4.	While the closest art of record of Simon et al., Hassan et al., and Flick suggest claimed features of a generic wireless interfacing between a server and a remote vehicle, neither above references either alone or in combination with the prior art of record disclose claimed features of determining, by the processor, an authorization timeframe defining a rental period during which operation of the motorized device by the rental user is authorized, wherein the authorization timeframe is based upon a rental agreement between the rental user and the rental management source, and wherein the rental agreement specifies the rental period; and if: i) the access code matches the authorization code, and ii) the authorization timeframe has not elapsed, authorizing, by the processor, activation of the keyless start arrangement and operation of the motorized device by the rental use.
It is for these reasons that the applicant claimed invention defines over the prior art of record.
5.	Dependent claims 2-10, and 12-21 are allowed because they incorporate above allowable limitation(s) from their parent claim 1, and 11.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-21 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662